Citation Nr: 0944184	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
November 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 2004 and April 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference 
from the RO in August 2006.  A transcript of the hearing is 
associated with the claims file. 

In February 2007, the Board granted petitions to reopen final 
disallowed claims for service connection for PTSD and for an 
acquired psychiatric disorder, variously diagnosed a bipolar 
disorder and major depressive disorder, and remanded the 
claims for further development.  The claims are now before 
the Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran was in sound condition and did not have a 
diagnosed psychiatric disorder at the time of acceptance into 
service. 

2.  Episodes of physical assaults of some nature and 
frequency occurred in service as indicated by lay evidence, 
recurrent periods of absence without authorized leave, and 
inability to successfully accomplish the duties of basic 
training.   

3.  The Veteran's psychiatric disorders including PTSD, 
bipolar disorder, and mood disorders including depression 
were manifested by symptoms in service with continuity after 
service and are related to events in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303., 3.304, 
3.306, 3.307, 3.309, 4.125 (2008).  

2.  The criteria for service connection for psychiatric 
disorders other than PTSD have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1153 (West 2002); 38 C.F.R. 
§§ 3.303., 3.304, 3.306, 3.307, 3.309, 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran contends that he experiences posttraumatic stress 
disorder as a result of multiple personal assaults and harsh 
treatment by military personnel in service.  He contends that 
his acquired psychiatric disorders first manifested in 
service, or alternatively, were aggravated by service.   

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting 
condition alone are not sufficient to rebut the presumption 
of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).

The Veteran submitted correspondence in December 1996 and 
June 2007 in which he described his pre-service family and 
Army service experiences in detail.  The December 1996 
correspondence appeared to be in support of a request to 
upgrade the character of his discharge.  He stated that he 
joined the Army to leave home and a father who was an 
alcoholic.  His mother had left the family when he was young, 
and he lived with other relatives.  The Veteran noted that he 
was often beaten and was sexually assaulted by male cousins. 

The Veteran wrote that upon arrival at recruit training in 
September 1973 he was subjected to public verbal and physical 
abuse by a drill sergeant and was assaulted in his bunk one 
night by several soldiers who beat him severely with bars of 
soap wrapped in socks.  The Veteran noted that he went to 
sick call and told the examiner that he had fallen out of his 
bunk.  He was similarly attacked four or five more times 
before he was authorized a weekend pass and returned to his 
home town.  After overstaying his authorized pass, he noted 
that he turned himself in to a local Army post, remained 
there two or three weeks, received a general court martial, 
and was returned to his original recruit training post.    

The Veteran noted that he restarted basic training but after 
two or three weeks he was physically and sexually assaulted 
in a shower, beaten in his bunk, and publicly verbally 
abused.  He reported to sick call and told the examiner that 
he had fallen on a bottle of shampoo in the shower.  He noted 
that the examiner did not believe the story and admitted him 
to the hospital for two to three weeks which again caused the 
Veteran to restart basic training.  The Veteran participated 
in a training exercise in which trainees were required to 
remove protective masks in the presence of tear gas.  The 
Veteran stated that someone held him preventing his escape.  
On his next weekend pass, the Veteran reported that he was 
traveling by air to his home town when he was assaulted in an 
airport restroom by four civilians because he was wearing his 
Army uniform.  Upon arrival, he was taken by a friend to a 
private hospital where he received sutures for a head wound.  
He was again absent without leave, turned himself in to a 
local Army post, received another court martial, and was sent 
to a different post to restart basic training.  However, the 
Veteran noted that he was again beaten by soldiers in his 
bunk and assaulted in the shower until the drill instructor 
intervened.  The instructor told him that he did not want the 
Veteran in his company and advised him to leave the Army 
before he might be killed in a training accident. 

The Veteran returned to his home town and was absent without 
leave for a third time.  He interacted with friends and 
family.  The Veteran stated that his mother called federal 
authorities who arrested him and took him to a local post 
where he was again appeared at a court martial for absence 
without leave.  The Veteran stated that he told his military 
attorney the whole story of his experiences but was persuaded 
to simply plead guilty to the charges.  The Veteran was 
awarded confinement in a stockade (retraining brigade) where 
he was again beaten by other soldiers until guards place him 
in a cell alone.  The Veteran noted that he was examined by a 
physician and that he told the physician about the 
experiences.  The Veteran stated that he was offered three 
options: a general discharge under honorable conditions; a 
psychiatric discharge; or continued service which could 
ultimately result in a dishonorable discharge.  Although the 
Veteran stated that he could have been a good soldier if he 
had been protected during training, he chose the general 
discharge under honorable conditions.  

Service personnel records showed that the Veteran enlisted 
for training as a wireman and received one non-judicial 
disciplinary action and two convictions at special courts 
martial for absence without leave for two weeks in November 
1973, six weeks in December 1973 and January 1974, and 
approximately five months from April to September 1974.  
Punishment awarded at the second special court martial was 
confinement at a retraining brigade.  Both special courts 
martial were conducted at an Army post near the Veteran's 
home town and not at any location where the contended 
assaults occurred.  The Veteran was credited with a total of 
four months and twelve days of active service.  The records 
do not include court martial transcripts or other procedural 
records.  

On an enlistment physical examination in September 1973, the 
Veteran reported no history or symptoms of depression or 
nervousness, and the examiner noted no psychiatric or 
physical abnormalities.  Service treatment records showed 
that the Veteran was treated for pneumonia for several days 
in October 1973.  Three days later, the Veteran sought 
treatment for "nerves."  The examiner noted that the 
Veteran was ambivalent about the Army and returned him to 
duty.  In November 1973, an outpatient examiner noted that 
the Veteran strongly desired a discharge and referred him for 
a mental status examination.  The examiner noted that the 
Veteran had very little self esteem and wanted a discharge 
from the Army because he had been set back in his training as 
a result of treatment for a respiratory infection.  The 
examiner noted the Veteran's report that his mother had left 
home years ago, that he had dropped out of school for poor 
grades and disciplinary problems, and that he worked for one 
year before entering the Army to receive education.  The 
examiner diagnosed situational anxiety and returned the 
Veteran to duty.  The claims file also contains two undated 
mental status questionnaires in which the Veteran reported 
symptoms of lack of motivation, problems sleeping, crying, 
desires to hurt self, hearing voices, confusion, and plans to 
be absent without leave.  However, there are no clinical 
notations on the forms.  

In October and December 1973, the Veteran was seen for a knot 
on his ankle and chrondromalacia of the knee with no follow 
up treatment.  There were no notations regarding injuries as 
a result of beatings or falls.  In December 1973, the Veteran 
sought treatment for chest pain, vomiting, and stomach pain.  
The examiner diagnosed post-tussive vomiting and myalgia.  In 
February 1974, six days after returning to Army jurisdiction, 
an examiner noted removal of sutures on the Veteran's 
forehead.   

In November 1974, the Veteran was interviewed by a military 
social worker at the retraining brigade.  The social worker 
noted the Veteran's report of having been raised by an aunt 
and uncle since age five and received severe beatings as a 
form of punishment.  The Veteran also reported numerous 
conflicts with authority during his military service.  The 
examiner evaluated the Veteran as very immature and impulsive 
with resentment toward his family and difficulty working 
within established social systems.  There was no evidence of 
psychosis, neurosis, or other disorders requiring psychiatric 
treatment, but the potential to return to productive duty was 
minimal because he would not adjust to a military setting.  
On a medical history questionnaire associated with a November 
1974 discharge examination, the Veteran reported a history of 
depression and nervous trouble.  A military physician noted a 
situational disorder but no psychiatric abnormalities.  The 
Veteran was discharged as unsuitable because of a diagnosed 
character and behavior disorder and inability to assimilate 
to the military environment.  

In November 1996, the Veteran petitioned the Army Board of 
Correction of Military Records (ABCMR) to upgrade his 
discharge to honorable and upgrade the reenlistment code.  
The Veteran contended that he suffered from a dysfunctional 
family, was not able to accept the conditions of training, 
and did not receive promised training as a military 
policeman.  The ABCMR denied the request noting that the 
Veteran had enlisted for training as a wireman, that he had 
never completed basic training, and that a general discharge 
was correct and just under the circumstances shown in the 
record. 

The earliest record of post-service medical treatment is a 
December 1986 summary of two weeks of inpatient psychiatric 
treatment at a private hospital. The attending physician 
noted that the Veteran had a longstanding history of 
depression and anxiety and severe difficulty with impulse 
control.  He noted that the Veteran had previously been 
hospitalized for psychiatric treatment but did not have the 
associated records.  The Veteran had a history of marital 
conflict with allegations that he had sexually assaulted his 
son and had attempted suicide on at least three occasions.  
There were also allegations of recent sexual abuse by the 
Veteran of his infant daughter.  The attending physician made 
no reference to any events in military service.  He diagnosed 
reactive depression and mixed personality disorder.   

The claims file contains extensive records of private 
psychiatric treatment from July 1990 to June 1997.  During 
that time the Veteran was incarcerated after conviction for a 
lewd act on a minor.  In July 1990, the Veteran was examined 
at a state correctional facility after he reportedly had been 
raped by a fellow inmate at another facility.  An examiner 
noted that the Veteran had been hospitalized for psychiatric 
treatment between 1980 and 1982.  In August 1990, an examiner 
noted the Veteran was experiencing anxiety after learning 
that charges against the rapist had been dropped.  Throughout 
this period of time, examiners referred to domestic and 
prison events and diagnosed major depression with psychotic 
features, bipolar disorder, personality disorder, and 
pedophilia.  Other than a brief mention of failure to adapt 
in service, none of the examiners noted any reports by the 
Veteran of his detailed experiences in service.  In December 
1995, the Social Security Administration granted disability 
benefits for manic depression, mood, and personality 
disorders.  In June 1997, a private physician noted that the 
Veteran had recently been treated at another private 
psychiatric facility and diagnosed with PTSD as well as 
bipolar disorder.  The physician was unable to obtain those 
records, and they are not associated with the claims file. 

In February 1998, a VA physician performed a neurological 
examination and did not note a review of the claims file.  He 
noted the Veteran's reports of hospitalization in 1975 for 
two to three months following a drug overdose because "he 
couldn't handle life" and again in 1980 for manic 
depression.  The Veteran did not inform VA of the identity 
and location of these hospitalizations; therefore, no records 
of this treatment could be obtained.  The physician noted the 
Veteran's reports of being in trouble and absent without 
leave in service and that he was told he had an immature 
personality.  Neither the Veteran nor the physician mentioned 
any assaults in service.  The physician diagnosed bipolar, 
mixed personality disorder, and pedophilia.  In March 1998, 
the RO granted a nonservice-connected pension noting a rating 
of 70 percent for major depression and bipolar disorder for 
pension purposes.  

From March 1999 to January 2009, the Veteran received on-
going psychiatric care at several VA outpatient clinics.  
Clinicians continued to diagnose depression, bipolar 
disorder, personality disorder, and PTSD.  In March 2001, a 
VA physician noted that the Veteran had PTSD from early 
childhood and experiences in the military, sexual abuse, and 
rape, as well as psychosis with paranoid, dissociative, and 
affective features.  In January 2004, a VA social worker 
performed a new patient psychosocial assessment and noted the 
Veteran's reports of insomnia, anxiety attacks, mood swings, 
and flashbacks of his experiences in the Army.  The social 
worker also noted the Veteran's reports of physical, verbal, 
and sexual abuse in childhood and his criminal record as a 
perpetrator of abuse.  However, a staff psychiatrist reviewed 
the assessment and concluded that it did not support a 
diagnosis of PTSD because specific stressors were not 
identified and no symptoms of PTSD in the clusters were 
noted.  In October 2004, another VA evaluator performed a 
similar assessment and diagnosed PTSD with depression, 
briefly noting the report of sexual assault in service but 
listing non-service psychosocial and environmental problems 
as associated stressors.  This report was approved by a VA 
psychiatrist.  

In October 2004, a VA physician noted that the claims file 
was not available for review but noted the Veteran's reports 
of a history of hospitalizations for suicide ideation and 
attempts and on-going VA psychiatric care.  The physician 
noted the Veteran's reports of three marriages and 
relationships with five other women who all treated him badly 
as well as unspecified relational difficulties with his 
family.  The Veteran also reported that he was unable to 
finish basic training in the Army because his drill sergeants 
demanded sexual acts and threatened to kill him so that he 
fled the situation on several occasions.  The physician noted 
that the Veteran was unable to describe a particular stressor 
and diagnosed bipolar disorder, most recent episode manic 
related to social and environmental problems.  The physician 
concluded that the disorder likely predated his Army service 
because he was unable to finish basic training and that the 
stresses of training exacerbated his condition.   

In May 2005, a clinician noted that the Veteran reported that 
he received beatings while in confinement with the retraining 
brigade near the end of his service.  

In May 2006, a VA psychiatrist noted the Veteran's report 
that his experiences in the Army were similar, but worse, 
than that shown in a 1987 movie involving recruit training.  
The Veteran reported that his first suicide attempt was in 
service after a sexual assault.  The psychiatrist diagnosed 
chronic PTSD and secondary depression.   

In an August 2006 Board hearing, the Veteran described his 
experiences in the Army including demands for sexual acts and 
death threats by a drill instructor, beatings by fellow 
soldiers during each of his training assignments, and 
beatings while at the retraining brigade.  The Veteran stated 
that after the last event, he saw a psychiatrist and told him 
what had happened. The Veteran submitted a letter from a VA 
psychologist who noted that the Veteran was under treatment 
since May 2006 and was diagnosed with PTSD related to the 
Veteran's reports of an extensive history of physical and 
sexual abuse in childhood and in military service. 

In correspondence in March 2008, the VA psychiatrist from May 
2006 noted that the Veteran remained under psychiatric care 
at a VA clinic.  The psychiatrist noted the Veteran's 
contention that he was falsely convicted of sexual assault in 
the 1990s and discussed the unfairness of the conviction and 
subsequent legal limitations.  The psychiatrist continued to 
diagnose PTSD secondary to childhood and military sexual 
trauma, bipolar disorder versus major depression, and 
personality disorder.  Later the same month, a VA clinician 
noted the Veteran's reports that his legal restrictions had 
been reduced and that a civil court did not consider him a 
predator.  In September 2008, a VA psychiatrist noted that 
the Veteran was "doing great" with mild anxiety attacks 
about twice per week with no external trigger.  Sleep 
disturbances with nightmares had improved and the Veteran was 
coping well with PTSD symptoms.  The psychiatrist diagnosed 
chronic PTSD, secondary depression in full remission, and 
personality disorder. 

In February 2009, a VA physician noted a review of the claims 
file.  The Board notes that this is the first examination of 
record in which the examiner noted a review of the service 
treatment and personnel records.  The psychiatrist briefly 
summarized the Veteran's reported childhood and military 
experiences, noting that the Veteran reported that he 
informed a military examiner of the assaults shortly before 
his discharge.  The psychiatrist also summarized selected 
service record and post-service private treatment record 
entries, noting that treatment records prior to the start of 
VA treatment in 1996 did not contain references to any events 
in military service. 
 
The psychiatrist responded to several specific questions 
posed by the Board in its January 2006 remand.  In response 
to the question whether the Veteran exhibited any behavior in 
service consistent with being physically or sexually 
assaulted, the physician stated that there was no way to tell 
whether the Veteran's complaints of crying, confusion, 
hearing voices, nervousness, and ambivalence about the Army 
were symptoms of assault because they could be symptoms of 
other psychiatric conditions.  He noted there were no 
physical examinations that would indicate a personal assault 
and no other indications in the records to verify an assault. 

The psychiatrist stated that there is no indication that the 
Veteran entered military service with a psychiatric 
disability.  He noted that a multitude of psychiatric 
disorders including depression, bipolar disorder, were not 
documented or diagnosed in service.  However, the 
psychiatrist did note that the Veteran was 17 years of age 
when he entered service with a reported pre-service history 
of sexual, physical, and mental abuse and did not have the 
maturity for service.  He noted, "If he does have 
posttraumatic stress disorder, this was probably as a result 
of his childhood sexual trauma as well as physical and mental 
trauma that he sustained while growing up under the hands of 
his parents and relatives."  He further noted, "Then most 
likely than not, if he indeed had a psychiatric disorder, 
this would have been aggravated during his active service."  
The psychiatrist added, "These issues are only being stated 
with resort to mere speculation."  The psychiatrist 
diagnosed psychosis and mood disorder, not otherwise 
specified, PTSD, and personality disorder. 

The Board first concludes that the great weight of medical 
evidence is that the Veteran currently has diagnosed PTSD, 
bipolar disorder, and mood disorder including depression.   

The Board concludes that the Veteran was in sound condition 
at the time of acceptance into service.  The Board places 
some probative value on the Veteran's reports of pre-service 
physical and sexual abuse by relatives.  However, despite 
requests by the RO, the Veteran has not provided statements 
from any family members to confirm or deny their occurrence.  
Furthermore, even if the family abuse occurred as described 
by the Veteran, there is no medical evidence that he was 
diagnosed or treated for any psychiatric disorder prior to 
service.  The service records showed that the Veteran did 
enlist at the age of seventeen.  No psychiatric symptoms or 
disorder were reported by the Veteran or noted by examiners 
in the enlistment physical examination.  In his Board 
hearing, the Veteran specifically denied any history of PTSD 
prior to service.  Military examiners who evaluated the 
Veteran's mental status and performance noted only that he 
was raised by several different relatives who were strict and 
beat him as a form of discipline and that his mother had left 
home when he was very young.  No military examiners noted 
reports of pre-service sexual assaults. 

The Board acknowledges the diagnoses offered by several VA 
and private clinicians that the reported pre-service abuse 
was a cause for the Veteran's various disorders diagnosed 
after service.  The VA examiner in February 2009 who reviewed 
the service records noted that there was no indication that 
the Veteran had a pre-service psychiatric disorder.  He 
speculated that if such disorder existed, it would have 
likely been aggravated by military training.  The Board 
places less probative weight on this portion of his opinion 
as the physician acknowledge it was speculative.  See Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992)(medical opinions are 
speculative and of little or no probative value when 
physician makes equivocal findings); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  Nevertheless, the 
weight of credible evidence is that the Veteran did not enter 
service with a pre-existing psychiatric disorder but did 
experience events that likely contributed to the later 
development of his disorders.  

Next, the Board will consider whether the traumatic events in 
service actually occurred.  With the exception of evidence 
showing that the Veteran was convicted as a perpetrator of 
sexual assault on his child and of evidence that he was 
assaulted in prison in 1990, the evidence of pre-service and 
in-service abuse and assaults is entirely self-reported by 
the Veteran.  Generally, a lay person is considered to be 
competent to report on observable symptoms and events that he 
personally experienced.  The Board carefully considered the 
lay statements and testimony of the Veteran regarding these 
events, noting that the Veteran was diagnosed with several 
psychiatric disorders at the time he provided the evidence.  
The Board concludes that the Veteran's lay evidence has some 
probative value.  

Some of the lay evidence is not credible because it is 
inconsistent with the service personnel and treatment 
records.  Service treatment records are silent for any 
physical injuries related to beatings or sexual assaults.  
The Veteran was hospitalized once for treatment of a 
respiratory infection and there was no mention at that time 
or any other treatment encounter that he had fallen out of 
his bunk or fallen in the shower.  

The Board further finds it not credible that the contended 
assaults took place in essentially the same manner in three 
different recruit companies, with different military 
supervision, at two different posts, and at a highly 
supervised retraining brigade at a third location.  Although 
service treatment records showed that the Veteran had sutures 
removed from his forehead several days after a period of 
absence without leave, there is no record of an assault in an 
airport restroom, an event that could have been reported and 
treatment provided without fear of retaliation by fellow 
soldiers.  Nevertheless, the treatment for a head injury 
suggests that some type of assault may have occurred.  

On the other hand, the Board concludes that a pattern of 
ambivalence about Army service, anxiety in response to 
recruit training activities, and repetitive periods of 
unauthorized absence were indicators of the occurrence of 
some type and frequency of one or more physical assaults.  
The Board acknowledges that these indicators were evaluated 
by medical examiners as responses to dissatisfaction with the 
stresses and demands of recruit training.  The Board places 
some probative weight on the contemporary evaluations of the 
Veteran in November 1973 and November 1974 which showed that 
the Veteran did not want to be in the Army and was unsuitable 
for service.  Although the Veteran's contentions of abuse and 
mistreatment by Army personnel were not expressed earlier 
than a 1996 written statement to VA and the ABCMR, the Board 
acknowledges that reports of personal assaults are a personal 
and sensitive issue and incidents may not be immediately or 
accurately reported.  The Board does not excuse the Veteran's 
responsive behavior to go on unauthorized absence, but the 
Board places probative weight on the recurrent episodes as an 
indication that the Veteran may have been fleeing some form 
of traumatic experience.  Resolving all doubt in favor of the 
Veteran, the Board concludes that some episodes of physical 
assault occurred in service.  

The Board concludes that the Veteran's PTSD, bipolar, and 
major depressive disorders are related to service.  The 
record showed that the Veteran noted on a questionnaire an 
array of symptoms such as confusion, crying, insomnia, 
hearing voices, nervousness, and desires to hurt himself at 
some time during the first months of service.  Examiners at 
the time concluded that he was experiencing situational 
anxiety.  A military examiner in November 1974 at the end of 
service found evidence of immaturity, resentment, and 
impulsive behavior but no evidence of psychosis, neurosis, or 
other disorders requiring psychiatric treatment.  The 
military physician performing the discharge physical 
examination noted the Veteran's complaints of depression and 
nervous trouble were a situational disorder and found no 
psychiatric abnormalities.  The earliest record of post-
service psychiatric care was in 1986.  However, clinicians 
referred to earlier episodes of suicide attempts and 
hospitalization as early as 1975 and 1980.   The Veteran did 
not identify the providers of treatment in 1980 or earlier 
and no records have been obtained.  Psychiatric examiners 
from 1986 through 1997 did not refer to any symptoms, 
diagnoses, or assaults in service.  

Many private and VA clinical treatment providers have 
associated the Veteran's disorders with pre-service abuse and 
assaults by family members and with his reported military 
experiences.  The records of treatment during and for several 
years after incarceration in 1990 also showed that the 
Veteran was a perpetrator as well as the victim of sexual 
assaults after service.  None of the clinicians prior to 
February 2009 noted a review of the service records and based 
their conclusions on the Veteran's own reports of his 
military service.  

VA physicians in October 2004 and February 2009 indicated 
that if the Veteran had a pre-existing disorder, it would 
likely have been aggravated by the stress of military 
training.  However, the Board has concluded that even if the 
Veteran did experience adverse family events prior to 
service, he did not have a psychiatric disability on entry or 
during service.  Therefore, the stress of training and his 
dissatisfaction with Army life did not aggravate a pre-
existing disorder.  Clinicians did attribute the Veteran's 
depression, bipolar, and personality disorders in part to the 
contended military assaults.  Clinicians prior to 1997 
related the Veteran's multiple disorders to his reported 
childhood life and post service social and environmental 
factors with no reference to military service.  

The Veteran is competent to report on his observed symptoms 
and has indicated that the symptoms started during his 
military service and continued after service.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2006).  VA physicians in 
October 2004, March 2008, and February 2009 all provided 
diagnoses and opinions on the etiology of the Veteran's 
psychiatric disorder.  The physician in October 2004 
associated the disorders with pre-service factors that were 
aggravated in service.  The physician in February 2009 
provided an inconclusive opinion but did state that symptoms 
noted in the service treatment records could represent some 
type of psychiatric disorder.  However, the physician in 
March 2008 concluded that the disorders arose from both pre-
service and in-service traumatic events.  Again resolving all 
doubt in favor of the Veteran, the Board concludes that the 
Veteran experienced symptoms of an acquired psychiatric 
disorder in service and continuously since service and that 
the Veteran's psychiatric disorders, PTSD, bipolar disorder, 
mood disorders including depression, are related to events in 
service.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for posttraumatic stress disorder is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.

Service connection for psychiatric disorders other than 
posttraumatic stress disorder is granted, subject to the 
legal criteria governing the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


